Citation Nr: 1507956	
Decision Date: 02/24/15    Archive Date: 02/26/15

DOCKET NO.  12-33 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1. Entitlement to a disability rating in excess of 10 percent for right leg peripheral neuropathy.

2. Entitlement to a disability rating in excess of 10 percent for left leg peripheral neuropathy.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

G.R. Waddington, Associate Counsel


INTRODUCTION

The Veteran was on active duty from September 1968 to April 1970. 

This matter is on appeal from a June 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

The Veteran testified before the undersigned at a May 2014 Travel Board hearing.  A transcript of the hearing is in the claims file.

The electronic filing system contains additional documents pertinent to the present appeal.

The issue of entitlement to service connection for a back disorder, to include as secondary to service-connected peripheral neuropathy, was raised by the Veteran at the May 2014 Travel Board hearing, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this issue, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran claims that his service-connected bilateral peripheral neuropathy has worsened since his September 2012 VA examination.  See May 2014 Hearing Transcript.  A new VA examination is warranted to assess the nature and severity of the Veteran's bilateral peripheral neuropathy disorder.

The case is REMANDED for the following actions:

1. Request that the Veteran identify and secure any relevant private treatment records that are not in the claims file.  Associate any records identified by the Veteran with the claims file.  If any records are unavailable, document their unavailability within the claims file and advise the Veteran so that he can submit any copies in his possession.

2. Obtain any outstanding VA treatment records (VAMRs) from May 2012 forward and associate them with the claims file.

3. Return the claims file to the VA examiner who performed the September 2012 sensory-motor examination for a new examination.  The VA examiner should assess the nature and severity of the Veteran's bilateral peripheral neuropathy.  If the examiner is not available, a different examiner may conduct the examination.  The entire claims file, to include a copy of this REMAND, must be provided to the VA examiner, who must note its review.  The following considerations must govern the examination:

a. The examiner should identify the nature,
frequency, and severity of the symptoms associated with the Veteran's bilateral peripheral neuropathy.  Specifically, the examiner must determine whether the Veteran's peripheral neuropathy results in complete or incomplete paralysis of the right and/or left low extremity.  If the examiner finds that the paralysis is incomplete, he or she must opine as to whether the Veteran's symptoms are mild, moderate, moderately severe, or severe with marked muscular atrophy.

b. The examiner has an independent responsibility to review the entire record for pertinent evidence.  IN ADDITION TO ANY RECORDS THAT ARE GENERATED AS A RESULT OF THIS REMAND, the examiner's attention is called to:

December 2010 and September 2012 VA Examination Reports.

December 2010 VA treatment records (VAMRs), reporting that the Veteran has aching pain and numbness in his legs below the knee to include his ankles and feet.

July 2011 private medical records (PMRs), observing that the Veteran experiences constant, sometimes severe pain and numbness in his feet, bilaterally.

November 2011 PMRs, noting the use of laser treatments and electric stimulation to address the Veteran's foot pain.

October 2012 VAMRs, fitting the Veteran with diabetic shoes and noting that he had experienced neuropathic pain for many months.

September 2013 PMRs, reporting the results of an epidermal nerve fiber density analysis of the Veteran's right calf and foot.

April 2014 (approximate) PMRs, noting that the Veteran's peripheral neuropathy disorder resulted in severe functional impairment and requires various ongoing treatments.

April 2014 VAMRs, complaining of worsening nerve pain.

May 2014 Hearing Transcript, testifying that the Veteran's nerve pain has worsened, severely limits his ability to stand for significant periods, and results in constant foot pain and numbness in both legs.

4. Then, review the medical examination report to ensure that it adequately responds to the above instructions.  If the report is deficient in this regard, return the case to the VA examiner for further review and discussion.

5. After the above development, and any other development that may be warranted based on additional information or evidence received, is completed, readjudicate the issue of entitlement to increased initial ratings for bilateral peripheral neuropathy.  If the benefits sought are not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded a reasonable opportunity to respond to the SSOC before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

